Citation Nr: 0832676	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-37 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right medial collateral ligament sprain.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Montgomery, Alabama RO.  In 
December 2007, this case was remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran was treated in service for right knee pain 
and a medial collateral ligament sprain of the right knee, 
but the competent and probative evidence of record does not 
show that the veteran has a current disability of the right 
knee.

2.  The veteran was treated in service for left knee pain and 
a left knee nodularity, but the competent and probative 
evidence of record does not show that the veteran has a 
current disability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of a right medial collateral 
ligament sprain are not met, and arthritis of the right knee 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for establishing entitlement to service 
connection for residuals of a left knee injury are not met, 
and arthritis of the left knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and implementing regulations are 
intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  If a chronic disorder such as arthritis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis

The veteran in this case contends that his bilateral knee 
disability is related to service.  The Board has reviewed the 
evidence of record.

Service treatment records (STRs) show that the veteran was 
afforded a clinical evaluation and physical examination in 
March 1977 prior to entering service, which revealed he had a 
one inch scar on his left knee.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having swollen or painful joints, 
bone, joint, or other deformity, or a "trick" or locked 
knee.

The veteran was also afforded a clinical evaluation in 
September 1983.  The veteran's left knee scar was again noted 
at that time, but no other knee abnormalities were found.  

The veteran reported to sick call in March 1987 after having 
left knee pain.  The veteran indicated that he injured the 
knee in 1984 when he slipped while playing basketball.  The 
veteran sought no treatment in 1984.  At the time of the 
examination, the veteran had sharp pain lasting about three 
to four minutes in the left lateral aspect of the knee.  The 
onset of the pain was approximately three to four months 
prior to this visit.  However, the veteran stated that he was 
currently still able to play basketball despite this pain.  
The examiner observed evidence of tenderness upon physical 
examination.  The impression was probable small nodularity, 
left knee.

The veteran returned to sick call approximately one month 
later in April 1987 to request removal of the nodularity from 
his left knee.  A surgical consultation revealed evidence of 
synovium into the joint.  The examiner opined that this was 
likely a result of the veteran's previous injury.  The 
examiner further noted that the nodularity was a "little 
thing" for which nothing needed to be done.  However, the 
examiner indicated that the veteran should be referred for an 
arthroscopy should he have "limitation."

In November 1987, the veteran returned to sick call for 
treatment of bilateral knee pain.  The veteran indicated that 
he injured his knees playing basketball in 1984 and that he 
had knee problems intermittently since that time.  The 
impression was arthritis of the left knee.  

The veteran sought follow-up care in February 1988 for his 
bilateral knee pain.  An examination of the veteran's knees 
was essentially normal, but bilateral knee x-rays showed 
evidence of irregularity and separation of the tibial 
tuberosity bilaterally.  The impression was "Osgood-
Schlatter's - old" and "? chondromalacia patella."

The veteran had a clinical evaluation in January 1990 as part 
of a periodic examination.  The clinical evaluation was 
essentially normal, and no knee abnormalities were found.  A 
notation on the examination report noted the presence of a 
left knee scar, but the veteran denied any significant 
medical or surgical history since his last physical 
examination in September 1983.  

The veteran was afforded a clinical evaluation in May 1995 as 
part of a periodic examination.  The clinical evaluation was 
normal.  A notation on the examination report noted that the 
veteran had bilateral knee pain since 1984 and that he had 
numerous medical visits since that time.  It was noted that 
the veteran took pain medication and anti-inflammatories as 
well as exercised caution to prevent pain.

The veteran had a physical therapy consultation in May 1995 
for a right medial collateral ligament (MCL) sprain.  The 
veteran reported hearing a "popping" while playing 
softball.  The impression was MCL sprain.  

The next pertinent in-service treatment record is dated 
January 1998.  The veteran sought care at sick call for 
bilateral knee pain.  The veteran stated the onset of this 
pain was approximately ten years prior to this visit.  The 
impression was bilateral knee pain.  Bilateral knee x-rays 
taken at the time of the examination showed no significant 
osseous, articular, or soft tissue abnormalities.  The 
radiologist did, however, observe an unfused ossification at 
the center of the anterior tibial tubercle bilaterally.  The 
impression was "no significant osseous abnormality."

The veteran returned to sick call approximately one week 
later for additional treatment.  He reported having bilateral 
knee pain every other day, particularly with squatting, 
climbing stairs, and prolonged sitting.  The impression was 
"patellofemoral syndrome secondary to Osgood-Schlatters."  
In April 1998, the veteran reported left knee pain, the onset 
of which was three weeks prior to this visit.  The impression 
was patellofemoral pain syndrome.

Associated with the veteran's claims file are physical 
profile serial reports dated July 1998 and April 2000.  No 
lower extremity abnormalities were noted at that time.

The veteran was afforded a VA general medical examination 
(GME) in June 2001 prior to discharge from service as part of 
his participation in the Benefits Delivery at Discharge (BDD) 
Program.  Upon physical examination, the examiner observed 
the presence of a six centimeter scar over the dorsum of the 
patella of the left knee.  The veteran noted that he 
occasionally wore a left knee brace when playing sports.  The 
veteran was able to squat down and stand up without 
difficulty.  Bilateral knee x-rays taken in conjunction with 
the GME showed no bone or joint abnormalities.  The 
impression was "normal study" bilaterally and a history of 
bilateral knee pain which appeared to be resolved at the time 
of the examination.

The veteran underwent a medical assessment in July 2001 prior 
to retiring from service.  The veteran indicated that his 
health was "the same" as compared to his previous 
examination, and that he received in-service treatment for 
"knee problems."  A notation on the medical assessment 
indicated that the veteran had a history of bilateral knee 
pain since 1984.  The veteran purportedly took non-steroidal 
anti-inflammatory drugs (NSAIDs) since that time.  The 
examiner noted that the veteran was diagnosed as having 
Osgood-Schlatter's Syndrome and possible chondromalacia 
patellae in 1987.  The examiner determined that the veteran 
was qualified for retirement and that no additional 
evaluation was needed.

The first pertinent post-service treatment record is dated  
April 2003.  The veteran sought VA care for knee pain.  The 
veteran reported having intermittent knee pain for 15 years.  
The impression was chronic bilateral knee pain with a small 
possible left Baker's cyst.  The examiner encouraged the 
veteran to use NSAIDs, ice and heat, and to do lower 
extremity exercises.  In a follow-up VA treatment note dated 
December 2003, the veteran's range of motion of the knees was 
described as "good."  The veteran was also diagnosed as 
having knee pain in a VA treatment note dated August 2005.

The next pertinent treatment record is not dated until April 
2008.  The veteran was afforded a VA Compensation and Pension 
(C&P) Examination in connection with the current claim.  The 
examiner reviewed the veteran's claims file.  In particular, 
the examiner noted that the veteran injured his knees while 
playing basketball in 1984, but that he did not seek 
treatment for a related injury until 1987.  The veteran also 
sought in-service care for a "nodule" in 1987, and then did 
not return for additional care until 1995 at which time he 
reported having intermittent knee pain.  The examiner further 
noted that the veteran sustained a twisting injury to the 
knee while playing softball in 1995, and that x-rays taken in 
January 1998 showed no osseous abnormalities.    
  
Upon physical examination, the examiner noted the presence of 
a moderately prominent tibial tubercle on the right, a 
claimed residual of "an old Osgood-Schlatter's."  The 
examiner also found evidence of minimal crepitus bilaterally, 
but noted the veteran's physical examination to be 
essentially normal.  No evidence of ligamentous instability 
or effusion was found, and "in fact, no other abnormal exams 
on either knee" were noted.  Bilateral knee x-rays showed 
normal joint spaces bilaterally with no evidence of 
osteophyte formation or joint effusion.  A mild Osgood-
Schlatter type change was noted at the tibial tuberosity 
bilaterally.  The impression was "stable appearance of the 
knees" when compared to August 2004.  The examiner further 
stated:

In my opinion, the diagnosis of 
"arthritis" certainly has nothing to 
substantiate it, especially in view of 
his negative x-rays made in 1998.  The 
Osgood-Schlatter's, in my opinion, was 
most likely old as the physical 
therapist noted and certainly, in my 
opinion, antedated his injury playing 
basketball in 1984.  One would not be 
able to play basketball with an active 
case of Osgood-Schlatter's which 
typically resolves itself when the 
epiphyses close in teenage years.  I see 
no residual abnormalities in this man 
resulting from either of the 2 knee 
injuries.

The final diagnostic impression based on review of the 
veteran's claims file and the physical examination was 
bilateral knee sprains in 1984 and medial collateral 
ligament sprain, left knee, in 1995.  The examiner did not 
render a formal diagnosis of a current bilateral knee 
disability at the examination and concluded that no 
residuals resulted from the veteran's in-service bilateral 
knee problems.

Given the evidence in this case, the Board finds that the 
preponderance of the evidence is against a finding of 
service connection for bilateral knee disabilities.  

The Board acknowledges that the veteran was treated for 
left knee pain in service on multiple occasions and that 
the veteran was also treated for a left knee nodularity in 
March 1987.  Evidence of record shows that the veteran was 
diagnosed as having arthritis of the left knee in November 
1987, while x-rays taken in February 1988 revealed an 
irregularity and separation of the tibial tuberosity on the 
left, as well as "Osgood-Schlatter's - old" and "? 
chondromalacia patella."  STRs further revealed that the 
veteran was diagnosed as having patellofemoral pain 
syndrome in April 1998.  However, a physical profile serial 
report dated April 2000 revealed no lower extremity 
abnormalities.

Although the veteran was diagnosed as having left knee 
arthritis in service, the Board finds that a diagnosis of 
left knee arthritis should be afforded little probative 
weight in the absence of radiographic evidence supporting 
such a diagnosis, particularly where subsequent x-rays of 
the veteran's left knee taken in January 1998 and June 2001 
were essentially normal and no significant bone or joint 
abnormalities were found.  See also April 2008 VA C&P 
examination report.  
With regard to the veteran's right knee, the Board notes that 
the veteran was treated in service on multiple occasions for 
right knee pain and for a sprained MCL in May 1995.  The 
veteran was later diagnosed as having patellofemoral pain 
syndrome in April 1998.  However, a physical profile serial 
report dated April 2000 revealed no lower extremity 
abnormalities.

The Board also finds it noteworthy that the veteran received 
no in-service treatment for a bilateral knee disability 
between April 1998 and June 2001.  Additionally, the June 
2001 BDD examination report showed that the veteran had a 
history of bilateral knee pain which appeared to be resolved 
at the time of the examination.  Bilateral knee x-rays taken 
at that time were normal.

Post-service treatment records show treatment for bilateral 
knee pain, but there is no evidence of a diagnosis of or 
treatment for a bilateral knee disability or residuals 
thereof, and there is no probative medical evidence of record 
to show that the veteran was diagnosed with arthritis of the 
knees within one year after separation from service.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current bilateral knee 
disability, or residuals thereof, that may be related to 
service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).   

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of indicating that his knees 
were painful, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his claimed bilateral knee disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent, probative medical 
evidence showing a diagnosis of a current bilateral knee 
disability that may be related to service.  Therefore, the 
Board concludes that the veteran's claims for service 
connection must be denied. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in April 2004 that fully addressed the 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in April 2007 and May 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claims, and he was provided with notice, 
in a letter dated March 2006, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
to adjudicate this appeal has been obtained.  The veteran's 
service treatment records have been obtained.  The veteran's 
post-service treatment records have been obtained.  The 
veteran was afforded a VA examination in this case.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Thus, no further 
assistance to the veteran is required.


ORDER

Service connection for residuals of a right medial collateral 
ligament sprain is denied.

Service connection for residuals of a left knee injury is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


